Title: From Alexander Hamilton to William S. Smith, 15 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            New York January 15th 1800
          
          The result of your correspondence with Lieutt. Livingston has determined me to order Lieutt. Dwight to this City and I shall after some conversation with send him to Union Brigade to be tried by a Court Martial. I yesterday received your two letters of the 13th instant with those that have passed between yourself and Lieutt. Baldwin, that Gentleman’s resignation is forwarded to the Secretary of War who no doubt will accept of it.
          I am sensible of the inconvenience arising from the present modification of the power to appoint C Martial — allowd  by  Congress ——— The considering the Union Brigade as a Garrison would be fictitious and — therefore think not altogether correct expedient which I Should not think it —— adopt—
          with true consideration I am Sir Your obed Servt.
          
            A H
          
        